DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s submission filed 04/06/2021 has been entered. 

Response to Arguments

Applicant's submission filed 04/06/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objection of record by correcting a typographical error.  Applicant’s amendments to the claims have overcome the 112(b) rejection of record by clarifying antecedent support for claimed subject matter in claim 113.  Applicant’s amendments to the claims have overcome the 112(d) rejections of record by placing claims 108, 110, 116, and 122 in proper dependent form.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,994,033 B2 (“US’033”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 of the instant application are generic to all that is recited in claims 1 - 19 of US’033.  That is, claims 1 - 19 of US’033 fall entirely within the scope of claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 or, in other words, claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 are anticipated by claims 1 - 19 of US’033.  The claims of US’033 teach the use of an imaging agent comprising: (i) an 18F-
    PNG
    media_image1.png
    72
    201
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein x is an integer from 1 to 8 the 18F-radiolabel is attached ortho to the N atom of the pyridine; and (ii) a protein linked to the 18F-radiolabeled prosthetic group by a bifunctional conjugating (BFC) moiety, wherein the protein is an antibody, an antigen binding fragment of an antibody, or a fibronectin type III (Fn3) domain (claim 1).  An exemplified imaging agent has the structure 
    PNG
    media_image2.png
    445
    281
    media_image2.png
    Greyscale
(claim 14), which is identical to a claimed 18F-radiolabeled protein-based probe species (see instant claim 46).  Specifically, the claims of US’033 teach the following:
1. A method of visualizing a target molecule in a subject, comprising 
a. administering to the subject an imaging agent that binds specifically to the target molecule at a dose of about 3-10 mCi (100-333 MBq); and 

(i) an 18F-radiolabeled prosthetic group comprising the structure 
    PNG
    media_image1.png
    72
    201
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein x is an integer from 1 to 8 the 18F-radiolabel is attached ortho to the N atom of the pyridine; and 
(ii) a protein linked to the 18F-radiolabeled prosthetic group by a bifunctional conjugating (BFC) moiety, wherein the protein is an antibody, an antigen binding fragment of an antibody, or a fibronectin type III (Fn3) domain. 
2. The method of claim 1, wherein the subject has at least one tumor. 
3. The method of claim 2, comprising determining the level of the target molecule in the at least one tumor of the subject.
4. The method of claim 3, wherein the level of target molecule in the at least one tumor is indicative of whether a subject is likely to respond to a treatment with an immuno-oncology agent.
5. The method of claim 4, wherein the target molecule is human PD-L1, and the immune-oncology agent is a PD-1 or PD-L1 antagonist.
6. The method of claim 5, wherein the PD-1 antagonist is an anti-PD-1 antibody. 
7. The method of claim 1, wherein the 18F-radiolabeled prosthetic group comprises the structure 
    PNG
    media_image3.png
    85
    212
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof. 
18F-radiolabeled prosthetic group comprises the structure 
    PNG
    media_image4.png
    109
    186
    media_image4.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
9. The method of claim 1, wherein the 18F-radiolabeled prosthetic group comprises the structure 
    PNG
    media_image5.png
    101
    412
    media_image5.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
10. The method of claim 1, wherein the 18F-radiolabeled prosthetic group is linked to a fibronectin type III (Fn3) domain.
11. The method of claim 10, wherein 18F-radiolabeled prosthetic group comprises the following structure, 
    PNG
    media_image6.png
    81
    200
    media_image6.png
    Greyscale
.
12. The method of claim 10, wherein 18F-radiolabeled prosthetic group comprises the following structure, 
    PNG
    media_image7.png
    106
    173
    media_image7.png
    Greyscale
 .
18F-radiolabeled prosthetic group has the structure  
    PNG
    media_image8.png
    114
    400
    media_image8.png
    Greyscale
.
14. The method of claim 10, wherein the imaging agent has the following structure, 
    PNG
    media_image2.png
    445
    281
    media_image2.png
    Greyscale
 wherein the maleimide group of the BFC is covalently linked to the thiol group on a cysteine residue of the protein.
15. The method of claim 14, wherein the cysteine residue is at the C-terminus of the protein.
16. The method of claim 1, wherein the target molecule is associated with a disease.
17. The method of claim 1, wherein the Fn3 domain is a human 10Fn3 domain.

19. The method of claim 18, wherein the BFC is DBCO-PEG4-NHS-Ester, DBCO-Sulfo-NHS-Ester, DBCO-PEG4-Acid, DBCO-PEG4-Amine or DBCO-PEG4-Maleimide.

Claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 56, and 64 - 66 of copending Application No. 16/305,284 (“APP’284”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 of the instant application are generic to all that is recited in claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 56, and 64 - 66 of APP’284.  That is, claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 56, and 64 - 66 of APP’284 fall entirely within the scope of claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 or, in other words, claims 20, 33, 41, 46, 52, 70, 88 - 93, and 95 - 122 are anticipated by claims 1, 5, 7, 17, 28, 32, 38, 39, 43, 51, 56, and 64 - 66 of APP’284.  The claims of APP’284 teach the use of an imaging agent comprising a radiolabeled prosthetic group conjugated to an anti-PD-L1 adnectin (applicant’s ‘protein’) by a bifunctional chelating agent (claim 1).  An exemplified imaging agent 
    PNG
    media_image9.png
    553
    390
    media_image9.png
    Greyscale
 (claim 64), which is identical to a claimed 18F-radiolabeled protein-based probe species (see instant claim 46).  Specifically, the claims of APP’284 teach the following:
1. A method of visualizing Programmed Death Ligand-1 (PD-L1) protein in a subject, comprising: (a) administering to the subject a radiolabeled PD-L1 imaging agent at a dose of about 3- 10 mCi (100-333 MBq); (b) conducting a PET scan of the subject about 30-120 minutes after administering the imaging agent and obtaining an image; and (c) visualizing the presence of the PD-L1 image protein in the subject from the image, wherein the imaging agent comprises a radiolabeled prosthetic group conjugated to an anti-PD- L1 adnectin by a bifunctional chelating agent, and wherein the anti-PD-L1 adnectin comprises BC, DE, and FG 
5. The method of claim 1, wherein the subject has at least one tumor.  
7. The method of claim 5, wherein the presence of PD-L in at least one tumor above background is indicative that the subject is likely to respond to treatment with a PD-1 or PD-L1 antagonist.  
17. The method of claim 1, wherein the radiolabel is a radioactive PET tracer.  
28. The method of claim 1, wherein the anti-PD-L1 adnectin comprises an amino acid sequence at least 80% identical to an amino acid sequence selected from the group consisting of: SEQ ID NOs: 5, 20, 35, 50, 65, 80 or 96.  
32. The method of claim 1, wherein the anti-PD-L1 adnectin comprises an amino acid sequence at least 80% identical to an amino acid sequence selected from the group consisting of: SEQ ID NOs: 9-15, 24-30, 39-45, 54-60, 69-75, 84-91, and 100-107.  
38. The method of claim 1, wherein the PD-L1 imaging agent comprises an 18F-radiolabeled prosthetic group, a bifunctional conjugating (BFC) moiety, and wherein the imaging agent has a structure as set forth below, 
    PNG
    media_image10.png
    71
    353
    media_image10.png
    Greyscale
 wherein the 18F is ortho to the N atom, x is an integer from 1 to 8, or pharmaceutically acceptable salt thereof, and the Protein comprises the anti-PD-L1 adnectin.  
18F- radiolabeled prosthetic group comprises, 
    PNG
    media_image11.png
    79
    221
    media_image11.png
    Greyscale
  .
43. The method of claim 38, wherein the structure of the 18F- radiolabeled prosthetic group is,   
    PNG
    media_image12.png
    104
    175
    media_image12.png
    Greyscale
.
51. The method of claim 38, wherein the structure of the 18F- radiolabeled prosthetic group is 
    PNG
    media_image13.png
    100
    480
    media_image13.png
    Greyscale
.  
56. (Previously Presented) The method of claim 38, wherein the BFC is a cyclooctyne comprising a reactive group that forms a covalent bond with an amine, carboxyl, carbonyl or thiol functional group on the protein.  

    PNG
    media_image9.png
    553
    390
    media_image9.png
    Greyscale
 wherein X is an anti-PD-L1 adnectin comprising the amino acid sequence of any one of SEQ ID NOs: 13, 28, 43, 58, 73, 88, and 104.  
65. The method of claim 64, wherein the anti-PD-L1 adnectin comprises the amino acid sequence set forth in SEQ ID NO: 88.  
66. The method of claim 64, wherein the anti-PD-L1 adnectin comprises the amino acid sequence set forth in SEQ ID NO: 104.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618